lN THE UN|TED STATES DlSTR|CT COURT
WESTERN DlSTR|CT OF ARKANSAS
HARR|SON DlVlSlON

HUIV|AN RlGHTS DEFENSE CENTER PLA|NT|FF

v. CASE NO. 5:17-CV-3070
BAXTER COUNTY, ARKANSAS _ DEFENDANT
JUDGMENT

For the reasons set forth in the Court’s l\/lemorandum Opinion and Orders entered
on January 22, 2019 (Doc. 89) and April 25, 2019 (Doc. 104), |T lS HEREBY ORDERED
AND ADJUDGED AS FOLLOWS:

1. Plaintiff Human Rights Defense Center’s First Amendment claim is DlSMlSSED

W|TH PREJUD|CE.

2. Human Rights Defense Center is awarded a total of $4.00 in nominal damages for

violations of its due process rights for the mailings sent on August 5, 2016.

3. Human Rights Defense Center’s remaining due process claims are DlSNllSSED

W|TH PREJUDlCE;

4. The Court DECLARES that mail rejected pursuant to the postcard-only policy must
give the sender notice as to Why the mailing has been rejected. l~lowever, duplicate
notices are not required for the same publication Where the publications are

rejected for identical reasons. ,',k
*

|T lS SO ORDERED on this 25 day of Apri|, 2019.

. BR KS
T S DlSTR|CT JUDGE

  
   

 

